Citation Nr: 0822370	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  07-27 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
October 1951.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the appellant's claim of 
entitlement to DIC under 38 U.S.C. § 1318.  The appellant 
perfected a timely appeal of this determination to the Board.


FINDINGS OF FACT

1. The veteran was not continuously rated totally disabled 
for a period of ten or more years immediately preceding his 
death, was not rated totally disabled for a period of five 
years from the date of his release from active duty, and was 
not a former prisoner of war.

2. No clear and unmistakable error has been alleged to have 
been committed by VA in a decision on a claim filed during 
the veteran's lifetime that would have resulted in the 
veteran being continuously rated totally disabled for a 
period of ten or more years immediately preceding his death.

3. No additional evidence consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA has been 
submitted in support of reopening a claim finally decided 
during the veteran's lifetime.



CONCLUSION OF LAW

There is no legal basis for DIC under the provisions of 38 
U.S.C. § 1318.  38 U.S.C.A. § 1318(b), 7105(c), 7105(d)(3) 
(West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also 73 Red. Reg. 23353-23356 (2008) (amending 
38 C.F.R. § 3.159(b) to provide that VA has no duty to 
provide section 5103 notice when, as a matter of law, 
entitlement to benefit claimed cannot be established).

The appellant argues that she is entitled to DIC under the 
provisions of 38 U.S.C. § 1318.

In cases where a veteran's death was not service-connected, a 
benefits-eligible surviving spouse may receive DIC if the 
veteran was in receipt of or entitled to receive compensation 
at the time of his death for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death, (2) the disability 
was rated totally disabling for a period of not less than 
five years from the date of the veteran's discharge or other 
release from active duty, or (3) if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

"Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and: 
(1) the veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for one of the time 
periods specified above, but for clear and unmistakable error 
committed by VA in a decision on a claim filed during the 
veteran's lifetime; (2) additional evidence submitted to VA 
before or after the veteran's death, consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively for one of the 
periods specified above; or (3) at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA for one of the periods specified above but 
was not receiving compensation for one of the reasons 
specified in 38 C.F.R. § 3.22(b)(3).  38 C.F.R. § 3.22(b).

In the instant case, the veteran's death certificate 
indicates that the veteran died on February [redacted], 2006.  The 
record reflects that the veteran left service in October 
1951, and that he was not a prisoner of war.

The veteran filed a claim of entitlement to service 
connection for a psychiatric condition, claimed as 
"nerves," in April 1953.  In an April 1953 rating decision, 
the RO denied the veteran's claim.  The veteran did not file 
a Notice of Disagreement (NOD) within the one-year period 
after the decision, and the decision thus became final.  See 
38 U.S.C.A. § 7105(c).

In July 1978, the veteran again filed a claim of entitlement 
to service connection for a psychiatric condition, claimed as 
"nerves."  The RO denied the veteran's claim in a September 
1978 rating decision, the veteran filed an NOD in November 
1978, and the RO provided the veteran a Statement of the Case 
(SOC) in April 1979.  The April 1979 SOC was accompanied by a 
notice letter informing the veteran that if he wished to 
complete his appeal to the Board, he should set out his 
argument on the attached VA Form I-9.  It also informed the 
veteran that if the RO did not hear from him in 60 days, it 
would assume that the veteran did not intend to complete his 
appeal, and that the RO would then close the record.  It 
furthermore informed the veteran that if he required more 
time, he should let the RO know within 60 days.  The veteran 
did not respond to the SOC within 60 days, and the RO 
accordingly closed the case.  See 38 U.S.C.A. § 7105(d)(3).

In June 1990, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The RO denied the veteran's claim in a December 1990 
administrative decision letter for failure to submit 
requested evidence, and provided the veteran notice of his 
appellate rights.  The veteran did not file an NOD with the 
decision, and the decision became final.

The veteran filed another service connection claim for PTSD 
on August 17, 1999, which was granted in a February 2000 
rating decision of the RO, with a 70 percent evaluation 
effective the date of the claim.  In a June 2000 rating 
decision, the veteran was granted a total rating for 
individual unemployability (TDIU), effective August 17, 1999.

At the time of his death, the veteran had a combined 
disability rating of 80 percent and a TDIU, both effective 
August 17, 1999.

After reviewing the record, the Board finds the appellant's 
claim of entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318 to have no legal basis.

The veteran was neither continuously rated totally disabled 
for a period of ten or more years immediately preceding his 
death, nor rated totally disabled for a period of five years 
from the date of the his release from active duty.  The 
veteran was rated totally disabled effective August 17, 1999, 
which was more than 45 years after his separation from 
service, and the veteran passed away on February [redacted], 2006.  
Also, the veteran was not a former prisoner of war.

The Board notes the statements submitted by the appellant 
with her September 2007 Substantive Appeal, which assert that 
the veteran should be considered to have been entitled to 
receive compensation for a service-connected disability that 
was rated totally disabling for a period of ten or more years 
immediately preceding death, because the veteran had filed 
several service connection claims for psychiatric conditions 
or PTSD prior to his August 17, 1999 service connection claim 
for PTSD, which was granted.  Thus, to the extent that the 
appellant is requesting consideration based on an 
"hypothetical" entitlement theory regarding her DIC claim, 
such consideration is no longer authorized under 38 C.F.R. 
§ 3.22.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).  Moreover, the Board does not construe the appellant's 
statements to have alleged clear and unmistakable error based 
on the RO's failure to adjudicate any pleading of the veteran 
that raised a claim for a psychiatric disorder or PTSD prior 
to August 17, 1999.  See Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005).  Hence, the Board observes that the record 
establishes RO adjudications of the veteran's claims prior to 
his August 17, 1999 claim, each of which resulted in a 
determination by the RO that was not appealed to the Board.

Furthermore, no clear and unmistakable error has otherwise 
been alleged to have been committed by VA in a decision on a 
claim filed during the veteran's lifetime for any claim that 
would have resulted in the veteran being continuously rated 
totally disabled for a period of 10 or more years immediately 
preceding his death.

Finally, no additional evidence consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA has been 
submitted in support of reopening a claim finally decided 
during the veteran's lifetime.

Thus, the Board finds that the requirements for DIC under 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22(b) have not been met.  
Accordingly, entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


